DETAILED ACTION
Election/Restrictions
Applicant’s election of the following species:
ALK4: SEQ ID NO: 10;
ActRIIB: SEQ ID NO: 2;
Linker: SEQ ID NO: 17;
ALK4-Fc: SEQ ID NO: 48; and
ActRIIB-Fc: SEQ ID NO: 80 
in the reply filed on 29 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 27 June 2019 has been entered in full.  Claims 24-32 have been canceled.  Claims 1-23 are under examination.

Specification
The disclosure is objected to because of the following informalities: The Table at p. 141 contains shading (color/grayscale), which is not in accordance with 37 CFR 1.52 and does not come within the exceptions of 37 CFR 1.58(a).  Applicant may amend the Table to delete the shading and replace it with an acceptable substitute (e.g., underlining, asterisks), or Applicant may delete the Table and provide it as a drawing in accordance with 37 CFR 1.84 (including petition, fee, and amendment as per 37 CFR 1.84(a)(2), as well as an amendment to the specification to provide a brief description of the new drawing in accordance with 37 CFR 1.74).
The printer cannot print a specification containing a table that uses shading.
Appropriate correction is required.

Claim Objections
Claims 2 and 15 are objected to because of the following informalities:  Claim 2 contains the typographical error “and/walking.”  It is suggested that Applicant amend the phrase to “  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites multiple instances of “and,” “or,” and “and/or,” thus making it unclear what is required and what is an alternative option.  The metes and bounds of the claim cannot be determined.
Also, regarding claim 2, the phrases "often resulting in" and “e.g., low bone mineral density” render the claim indefinite because it is unclear whether the limitations following the phrases are a required part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites several instances of “(e.g., xxx”).  Such renders the claim indefinite because it is unclear whether the limitations following the phrases are a required part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement:
Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed method wherein the administered ALK4:ActRIIB antagonist is a heteromultimer comprising:
1) an ALK4 portion selected from:
1a) an ALK4 extracellular domain protein comprising an amino acid sequence 100% identical to amino acid residues 34-101 of SEQ ID NO: 9;
1b) an ALK4 extracellular domain protein comprising an amino acid sequence 100% identical to amino acid residues 34-101 of SEQ ID NO: 19,
1c) an ALK4 extracellular domain protein fused to an Fc region, wherein the fusion protein comprises an amino acid sequence 100% identical to SEQ ID NO: 44,
1d) an ALK4 extracellular domain protein fused to an Fc region, wherein the fusion protein comprises an amino acid sequence 100% identical to SEQ ID NO: 48, and
1e) an ALK4 extracellular domain protein fused to an Fc region, wherein the fusion protein comprises an amino acid sequence 100% identical to SEQ ID NO: 76,
AND
	2) an ActRIIB portion selected from:
		2a) an ActRIIB extracellular domain protein comprising an amino acid sequence 100% identical to amino acid residues 29-109 of SEQ ID NO: 1,
2b) an ActRIIB extracellular domain protein comprising an amino acid sequence 100% identical to SEQ ID NO: 2,
2c) an ActRIIB extracellular domain protein comprising an amino acid sequence 100% identical to SEQ ID NO: 3,
2d) an ActRIIB extracellular domain protein comprising an amino acid sequence 100% identical to SEQ ID NO: 5,
2e) an ActRIIB extracellular domain protein comprising an amino acid sequence 100% identical to SEQ ID NO: 6,
2f) an ActRIIB extracellular domain protein fused to an Fc region, wherein the fusion protein comprises an amino acid sequence 100% identical to SEQ ID NO: 41,
2g) an ActRIIB extracellular domain protein fused to an Fc region, wherein the fusion protein comprises an amino acid sequence 100% identical to SEQ ID NO: 46,
2h) an ActRIIB extracellular domain protein fused to an Fc region, wherein the fusion protein comprises an amino acid sequence 100% identical to SEQ ID NO: 72, and
2i) an ActRIIB extracellular domain protein fused to an Fc region, wherein the fusion protein comprises an amino acid sequence 100% identical to SEQ ID NO: 80,
does not reasonably provide enablement for the claimed methods wherein the administered ALK4:ActRIIB antagonist comprises an amino acid sequence that is less than 100% identical to the sequences listed above.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).             
In the instant case, the claims are broadly directed to methods of treating spinal muscular atrophy (SMA) comprising administering to a patient in need thereof an effective amount of an ALK4:ActRIIB antagonist.  The claims recite that the antagonist is unlimited in terms of a full, specific structure (claims 1-15, 19-20) or wherein the antagonist has as little as 70% sequence identity to one of several exemplary embodiments (claims 16-18, 21-23).  The broadest claims require that the administered agent is an antagonist of ALK4:ActRIIB.  Dependent claims recite more specific activity limitations in terms of the effect on the patient (e.g., claim 2).
The nature of the invention is complex and unpredictable, involving the effects of amino acid sequence alteration (e.g., substitutions, additions, deletions) on the overall structure and function of the resulting polypeptide, and the effects of those variant polypeptides on physiological conditions.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
The specification provides detailed guidance and working examples of ALK4:ActRIIB antagonists as listed in 1a)-1e) and 2a)-2i) above,  These structures are highly homologous to others in their class.  For example, the ALK4 antagonist of SEQ ID NO: 19 is fully comprised in the sequence set forth in SEQ ID NO: 9.  The ActRIIB antagonists of SEQ ID NOs: 41 and 46 differ by three amino acids.  None of the ALK4 antagonist variants are about 70% identical.  Similarly, none of the ActRIIB antagonist variants are about 70% identical.  The specification provides detailed guidance and working examples of the ligand binding profile of the above-listed antagonists, as well as evidence that an ALK4-mFc:ActRIIB-mFc heteromultimer was therapeutically effective in a mouse model of spinal muscular atrophy (SMA).  However, no variant constructs were evaluated for ligand binding or therapeutic activities. 
The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex.  While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These or other regions may also be critical determinants of antigenicity.  These regions can tolerate only relatively conservative substitutions or no substitutions (see Tokuriki et al., 2009, Curr. Opin. Struc. Biol. 19:596-604).  Bhattacharya et al. (2017, PLoS ONE 12(3): e0171355, https://doi.org/10.1371/journal.pone.0171355) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  Alaoui-lsmaili (2009, Cytokine Growth Factor Rev. 20(5-6):501 -7) also indicate that designing a mutein having predictable activities is difficult: 
Given the complexity of BMP-BMP receptor interactions, it is difficult to design BMPs with improved affinity and/or specificity for one specific receptor. More importantly, predicting the in vivo biological activity of such altered BMPs remains a challenging undertaking, (page 502, right column, full paragraph 2).

Furthermore, when multiple mutations are introduced, there is even less predictability.  For evidence thereof, see Guo et al. (2004, PNAS USA 101(25):9205-10), who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2).  
In the instant case, Applicant has provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the protein which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions.  Although the specification outlines art-recognized procedures for producing and screening for active muteins, this is not adequate guidance as to the nature of active derivatives that may be constructed, but is merely an invitation to the artisan to use the current invention as a starting point for further experimentation.  Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore substitution of non-essential residues can often destroy activity.  
Furthermore, recombinant expression of complex mammalian proteins often results in inactive proteins due to improper folding and other post-translational processes. See Ulloa-Aguirre et al. (2004, Traffic 5:821-837) and Bernier et al. (2004, Curr. Opin. Pharmacol. 4:528-533). This is a serious problem in the recombinant production of mammalian proteins, as evidenced by Levy et al. (US 2014/0154743 A1; paragraph [0090]); and Chang et al. (U.S. 5,288,931; paragraph bridging col. 1-2). The primary amino acid sequence of a mammalian protein can have unpredictable effects on the ability of the protein to fold properly after recombinant expression. See Domingues et al. (U.S. 7,112,660 B2) and Sailer et al. (US 2003/0045474 A1). 
Due to the large quantity of experimentation necessary to generate the infinite number of derivatives encompassed in the claims and possible screen the same for activity, the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity, the lack of working examples directed to same, the complex nature of the invention, the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function, and the breadth of the claims which fail to recite any structural or functional limitations, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Written Description:
Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are directed to a method of treatment comprising administering ALK4:ActRIIB antagonists.  As discussed above, the claims recite a genus of ALK4:ActRIIB antagonists with a wide range of potential variation from the preferred embodiments.  Functional limitations are implied (e.g., “antagonist”) or explicitly recited (e.g., effects on disease symptoms).  Thus, a large genus of polypeptides is encompassed by the claims.  
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claim is an implied or explicit function, and either no structural limitations or very broad structural limitations (e.g., 70% identical)  There is not even identification of any particular portion of the structure that must be conserved.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).	
The specification provides several species of the claimed genus, specifically, an ALK4:ActRIIB antagonist which is a heteromultimer comprising:
1) an ALK4 portion selected from:
1a) an ALK4 extracellular domain protein comprising an amino acid sequence 100% identical to amino acid residues 34-101 of SEQ ID NO: 9;
1b) an ALK4 extracellular domain protein comprising an amino acid sequence 100% identical to amino acid residues 34-101 of SEQ ID NO: 19,
1c) an ALK4 extracellular domain protein fused to an Fc region, wherein the fusion protein comprises an amino acid sequence 100% identical to SEQ ID NO: 44,
1d) an ALK4 extracellular domain protein fused to an Fc region, wherein the fusion protein comprises an amino acid sequence 100% identical to SEQ ID NO: 48, and
1e) an ALK4 extracellular domain protein fused to an Fc region, wherein the fusion protein comprises an amino acid sequence 100% identical to SEQ ID NO: 76,
AND
	2) an ActRIIB portion selected from:
		2a) an ActRIIB extracellular domain protein comprising an amino acid sequence 100% identical to amino acid residues 29-109 of SEQ ID NO: 1,
2b) an ActRIIB extracellular domain protein comprising an amino acid sequence 100% identical to SEQ ID NO: 2,
2c) an ActRIIB extracellular domain protein comprising an amino acid sequence 100% identical to SEQ ID NO: 3,
2d) an ActRIIB extracellular domain protein comprising an amino acid sequence 100% identical to SEQ ID NO: 5,
2e) an ActRIIB extracellular domain protein comprising an amino acid sequence 100% identical to SEQ ID NO: 6,
2f) an ActRIIB extracellular domain protein fused to an Fc region, wherein the fusion protein comprises an amino acid sequence 100% identical to SEQ ID NO: 41,
2g) an ActRIIB extracellular domain protein fused to an Fc region, wherein the fusion protein comprises an amino acid sequence 100% identical to SEQ ID NO: 46,
2h) an ActRIIB extracellular domain protein fused to an Fc region, wherein the fusion protein comprises an amino acid sequence 100% identical to SEQ ID NO: 72, and
2i) an ActRIIB extracellular domain protein fused to an Fc region, wherein the fusion protein comprises an amino acid sequence 100% identical to SEQ ID NO: 80.
However, while several species are described as delineated above, they are not representative of the claimed genus.  For example, the ALK4 antagonist of SEQ ID NO: 19 is fully comprised in the sequence set forth in SEQ ID NO: 9.  The ActRIIB antagonists of SEQ ID NOs: 41 and 46 differ by only three amino acids.  None of the ALK4 antagonist variants are about 70% identical.  Similarly, none of the ActRIIB antagonist variants are about 70% identical.  Variants of these constructs are not described.  The skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides required by the methods, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
               One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993).  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
               Therefore, only methods of administering ALK4:ActRIIB antagonists as listed above, but not the full breadth of the claims meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 and 15-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/164497 A1 (ACCELERON PHARMA INC., published 13 October 2016, effectively filed 06 April 2015) in view of Liu et al. (November 2016, PLoS ONE 11(11):e0166803, doi:10.137/journal.pone.0166803; pp. 1-17).
‘497 teaches a method of treating muscle atrophy in a patient, the method comprising administering to the patient in need thereof a therapeutically effective amount of an ALK4:ActRIIB antagonist (e.g., ALK4:ActRIIB heteromultimers).  See abstract, pp. 127-128. ‘497 teaches that treatment with the ALK4:ActRIIB antagonists results in increased bone mineral density, muscle mass, and muscle strength.  See pp. 130-131 and 59-60.  This is relevant to claims 1 and 4-6.  
Regarding claims 15-17 and 21-23, ‘497 discloses recombinant ALK4:ActRIIB heteromultimers that comprise one or more ALK4 receptor polypeptides (e.g., SEQ ID NOs: 9, 10, 19, 44, and 48) and  one or more ActRIIB receptor polypeptides (e.g., SEQ ID NOs: 1, 2, 3, 5, 6, 41, and 46) that are identical to the claimed sequences of current claims 16-17.  See p. 37; Fig. 1, 2, and 8-10; pp. 47-57, and claims 1-15.  
Regarding claim 18, ‘497 discloses that ActRIIB polypeptide does not comprise an acidic amino acid at the position corresponding to L79 of SEQ ID NO:1 (p. 4).
Regarding claim 19, the ALK4:ActRIIB heteromultimers of ‘497 include those wherein the ALK4 polypeptide and the ActRIIB polypeptide comprise immunoglobulin Fc domains in the form of a fusion protein.  See pp. 7-8.
Regarding claims 20-21, ‘497 teaches inclusion of linkers as claimed at pp. 7-8. 
While ‘497 teaches treatment of general muscle atrophy (pp. 127-128), it does not expressly teach treatment of the subgenus spinal muscle atrophy (SMA; required by all of the claims) or the species SMA3 (claim 3).  ‘497 also does not teach improvement of specific symptoms of SMA (claim 2). 
However, Liu et al. teach that administration of an ActRIIB antagonist (an ActRIIB extracellular domain) to a mouse model of SMA resulted in increased skeletal muscle mass and function (abstract, Figures 2 and 3).  Liu et al. suggest that this therapeutic approach would be beneficial for SMA3 subjects, based on the success of the approach in a mouse SMA3 model (pp. 2-3, 10-11).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of treating muscle atrophy with ALK4:ActRIIB antagonists as taught by ‘497 by applying the strategy to patients suffering from SMA as suggested by Liu et al.  There would have been a reasonable expectation of success given the results of Liu et al. on increased muscle mass and strength in an SMA3 model when administered an ActRIIB antagonist.  The motivation to do so can be found in the review of SMA by Liu et al. regarding the desirability of finding effective treatments for SMA (Introduction and Discussion).

Claim(s) 7-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/164497 A1 (ACCELERON PHARMA INC., published 13 October 2016, effectively filed 06 April 2015) in view of Liu et al. (November 2016, PLoS ONE 11(11):e0166803, doi:10.137/journal.pone.0166803; pp. 1-17) as applied to claims 1-6 and 15-23 above, and further in view of De Sanctis et al. (2016, Neuromuscular Disorder 26(11):754-759).
As discussed above, ‘497 in view of Liu et al. teach a method of treating spinal muscular atrophy in a patient, the method comprising administering to the patient in need thereof a therapeutically effective amount of an ALK4:ActRIIB antagonist (e.g., ALK4:ActRIIB heteromultimers).  
‘497 discloses that the activity of an ALK4:ActRIIB heteromultimer may be tested by administering to a mouse and assessing muscle formation and strength using art-recognized methods (pp. 59-60).  However, ‘497 does not disclose the use of HINE or CHOP Intend to assess the effects on muscle and disease symptoms.  De Sanctis et al. report the longitudinal use of a module capturing developmental milestones in infancy, performed as part of the Hammersmith Infant Neurological Examination (HINE), in an SMA infant (the whole document).  De Sanctis et al. also disclose that few attempts have been made to develop clinical tools specifically designed to assess motor function in weak infants, such as the CHOP Intend (p. 754).  
Also, while the specific improvements recited in the claims are not taught by the references, such would have been the result of administering the agent suggested by ‘497 to the SMA patients taught by Liu et al., and furthermore would have been affected by dosage and patient condition, which are factors routinely evaluated by the normally skilled clinician and are factors subject to routine optimization in the absence of evidence of unexpected results.  See M.P.E.P. § 2144.05, section II, OPTIMIZATION OF RANGES:

    PNG
    media_image1.png
    770
    1101
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of treating muscle atrophy with ALK4:ActRIIB antagonists as taught by ‘497 by applying the strategy to patients suffering from SMA as suggested by Liu et al., and further to evaluate the effects via HINE or CHOP Intend as referenced by De Sanctis et al.  There would have been a reasonable expectation of success given the results of Liu et al. on increased muscle mass and strength in an SMA3 model when administered an ActRIIB antagonist.  The motivation to do so can be found in the review of SMA by Liu et al. regarding the desirability of finding effective treatments for SMA (Introduction and Discussion).  Further motivation to assess the effects of therapy by HINE or CHOP Intend is provided by De Sanctis et al., who teach the importance of quantifying symptom severity and effects of treatment using standardized methods.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/164497 A1 (ACCELERON PHARMA INC., published 13 October 2016, effectively filed 06 April 2015) in view of Liu et al. (November 2016, PLoS ONE 11(11):e0166803, doi:10.137/journal.pone.0166803; pp. 1-17) as applied to claims 1-6 and 15-23 above, and further in view of Van et al. (2016, Current Opinion in Neurology 29.5:549-556).
As discussed above, ‘497 in view of Liu et al. teach a method of treating spinal muscular atrophy in a patient, the method comprising administering to the patient in need thereof a therapeutically effective amount of an ALK4:ActRIIB antagonist (e.g., ALK4:ActRIIB heteromultimers).  
‘497 does not teach administration of other therapeutic agents to treat SMA as recited in claims 12-14.
However, Van et al. review advances in modeling and treating spinal muscular atrophy (the whole document).  Van et al. specify SMN gene therapy (such as AveXis), SMN2 splicing modulation (such as Nusinersen) and therapeutic complements to SMN upregulation (including olesoxime and CK-2127107) as agents useful for treating SMA (pp. 6-8).  Moreover, Van et al. disclose studies have set the stage for evaluation of combinatorial therapies by exploiting severe SMA mice.  The resulting animals displayed incremental improvement with moderately extended survival and partially ameliorated motor system pathology, resembling pathological features of milder SMA forms.  Van et al. state that these studies provided proof of concept for the utility of this approach to establish the therapeutic value of combinatorial treatments aimed to act synergistically with SMN enhancement (p. 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of treating muscle atrophy with ALK4:ActRIIB antagonists as taught by ‘497 by applying the strategy to patients suffering from SMA as suggested by Liu et al., and further to administer additional SMA therapeutic agents as per Van et al.  There would have been a reasonable expectation of success and motivation to do so given the review of positive effects of combinatorial approaches disclosed by Van et al.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9-33 of U.S. Patent No. 10,738,098 B2 in view of Liu et al. (November 2016, PLoS ONE 11(11):e0166803, doi:10.137/journal.pone.0166803; pp. 1-17), De Sanctis et al. (2016, Neuromuscular Disorder 26(11):754-759), and Van et al. (2016, Current Opinion in Neurology 29.5:549-556).
Both sets of claims recite a method of treating muscle atrophy in a patient, the method comprising administering to the patient in need thereof a therapeutically effective amount of an ALK4:ActRIIB antagonist.  Both sets of claims refer to SEQ ID NOs: 1, 2, 9, and 10 for the administered antagonists.  Both sets of claims refer to linkers and Fc regions in fusion proteins.
The claims differ in several respects.  First, the instant claims recite additional sequences in the alternative, as well as variants having as little as 70% sequence identity, whereas the patented claims recite fewer sequences in the alternative, and variants having at least 90% sequence identity.  However, the narrower subgenus recited in the patented claims fairly suggests the broader genus recited in the instant claims regarding the administered agents.
Second, the instant claims specifically recite treatment of spinal muscular atrophy, including SMA3, whereas the patented claims recite the roader genus of muscle atrophy.  However, Liu et al. teach that administration of an ActRIIB antagonist (an ActRIIB extracellular domain) to a mouse model of SMA resulted in increased skeletal muscle mass and function (abstract, Figures 2 and 3).  Liu et al. suggest that this therapeutic approach would be beneficial for SMA3 subjects, based on the success of the approach in a mouse SMA3 model (pp. 2-3, 10-11).  This suggests selecting the subgenus of SMA or the species of SMA3 as the muscular atrophy recited in the patented claims, thus arriving at the instant claims with respect to the patient population.  This also suggests the effects on muscle mass and strength as recited in the instant claims.
While the patented claims do not recite the effects on bone mass as recited in the instant claims, such would have been a necessary inherent effect of such, since the same therapeutic agent is being administered.
The patented claims do not recite the use of HINE or CHOP Intend to assess the effects on muscle and disease symptoms.  However, De Sanctis et al. report the longitudinal use of a module capturing developmental milestones in infancy, performed as part of the Hammersmith Infant Neurological Examination (HINE), in an SMA infant (the whole document).  De Sanctis et al. also disclose that few attempts have been made to develop clinical tools specifically designed to assess motor function in weak infants, such as the CHOP Intend (p. 754).  Also, while the specific improvements recited in the instant claims are not recite din the patented claims, such would have been the result of administering the agent suggested by the patented claims to the SMA patients taught by Liu et al., and furthermore would have been affected by dosage and patient condition, which are factors routinely evaluated by the normally skilled clinician and are factors subject to routine optimization in the absence of evidence of unexpected results.  
The patented claims do not recite administration of other therapeutic agents to treat SMA as recited in instant claims 12-14.  However, Van et al. review advances in modeling and treating spinal muscular atrophy (the whole document).  Van et al. specify SMN gene therapy (such as AveXis), SMN2 splicing modulation (such as Nusinersen) and therapeutic complements to SMN upregulation (including olesoxime and CK-2127107) as agents useful for treating SMA (pp. 6-8).  Moreover, Van et al. disclose studies have set the stage for evaluation of combinatorial therapies by exploiting severe SMA mice.  The resulting animals displayed incremental improvement with moderately extended survival and partially ameliorated motor system pathology, resembling pathological features of milder SMA forms.  Van et al. state that these studies provided proof of concept for the utility of this approach to establish the therapeutic value of combinatorial treatments aimed to act synergistically with SMN enhancement (p. 7).
Applicant’s attention is kindly directed to the rejections made under 35 U.S.C. § 103 above for additional rationale.
Therefore, the patented claims fairly suggest the instant claims in view of the prior art.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
08 August 2022